The Chancellor
considered that the paper writing dated July 31, 1891, and proved in New Castle County as the last will and testament of William M. Parkin, deceased, and the paper writing executed by him in England, under date of January 9, 1893, proved in England as his last will and testament, together constitute the last will and testament of the said William M. Parkin, deceased, it appearing that the execution of the paper writing proved as a will in England is a sufficient execution under our own statute; and he was of opinion that it appears, upon consideration of the entire will, composed of the said two paper writings, to have been the *192intention of the testator that the real estate in the town of Newport, Delaware, described' in the bill, should be sold, and that an implied power of sale was thereby conferred upon and vested in the complainant, as trustee, who was thereby authorized and directed and empowered to sell the same and to distribute the proceeds of such sale as directed by the said last will and testament, .(the English will) and a decree was entered accordingly.